Citation Nr: 1048074	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-20 845	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder, 
including pseudofolliculitis barbae (PFB).

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 
1974 to July 1976.

This appeal to the Board of Veterans' Appeals (Board) is from an 
April 2004 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana, which denied 
service connection for PTSD.  This appeal also is from an October 
2004 rating decision that additionally denied petitions to reopen 
claims for service connection for low back and skin disorders.

In February 2010, in support of his claims, the Veteran testified 
at a videoconference hearing before the undersigned Veterans Law 
Judge of the Board.

In this decision the Board is reopening the claims for service 
connection for low back and skin disorders on the basis of new 
and material evidence.  However, the Board is then remanding 
these claims, along with the claim for service connection for 
PTSD, to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for medical nexus opinions concerning the 
etiology of these disorders - especially in terms of whether 
they are attributable to the Veteran's military service or date 
back to his service.


FINDINGS OF FACT

1.  A June 2000 rating decision denied the Veteran's claims for 
service connection for low back and skin disorders.

2.  However, additional evidence since received is not cumulative 
or redundant of evidence already considered, relates to 
unestablished facts necessary to substantiate these claims, and 
raises a reasonable possibility of substantiating them.


CONCLUSIONS OF LAW

1.  The June 2000 rating decision that denied service connection 
for low back and skin disorders is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 
20.1103 (2010).

2.  But there is new and material evidence to reopen these 
claims.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran originally filed claims for service connection for 
low back and skin disorders in May 2000.  In a June 2000 
decision, the RO denied service connection for central L5-S1 
protrusion and left posterolateral L4-5 herniation because there 
was no medical evidence in the file at that time linking this 
disability to a lumbar muscle strain the Veteran earlier had 
sustained in service.  That June 2000 RO decision also denied 
service connection for folliculitis and acne because there 
similarly was no medical evidence linking these then current 
conditions to the PFB the Veteran had experienced in service.

The Veteran did not appeal that June 2000 decision, so it became 
final and binding on him based on the evidence then of record.  
See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.302, 20.1103.

The Veteran's current appeal concerns his petitions to reopen 
these previously denied and unappealed claims.

When a petition to reopen a previously denied, unappealed claim 
is presented, a two-step analysis is performed.  The first step 
is to determine whether the evidence presented or secured since 
the last final disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Second, if VA determines the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis of 
the all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).  This second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a claim 
should be reopened and readjudicated on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence 
need not be probative of all the elements required to award the 
claim, but it must be probative as to each element that was a 
specified basis for the last disallowance.  Id., at 284.  In 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit Court reiterated this, noting that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  The credibility 
of this evidence must be presumed, albeit just for the limited 
purpose of deciding whether it is new and material.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does 
not require the Secretary [of VA] to consider the patently 
incredible to be credible").

Here, the evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claims for service 
connection for low back and skin disorders is the evidence that 
has been added to the record since the final and binding June 
2000 rating decision that previously considered and denied these 
claims.  

As the stated basis of the denial of these claims in that earlier 
decision was the absence of any supporting medical nexus evidence 
establishing the required linkage between these then current 
disabilities and any similar symptoms or disabilities in service, 
new and material evidence must suggests this posited correlation.

The Veteran may be awarded service connection by showing that he 
currently has a disability resulting from a disease or an injury 
incurred in or aggravated by his service in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established or is 
legitimately questionable, then evidence of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology 
under 38 C.F.R. § 3.303(b) is an alternative method of satisfying 
the second and third Shedden requirements.  See also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).



Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  When, for example, a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and make a 
credibility determination as to whether that evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Since the June 2000 rating decision in question, the Veteran has 
submitted VA treatment records dated from 2002 thru 2006, and 
there is the transcript of his February 2010 videoconference 
hearing testimony under oath.

This additional evidence, especially his hearing testimony, is 
both new and material to the claims because it relates to 
unestablished facts necessary to substantiate his claims and 
raises a reasonable possibility of substantiating them.  He 
testified under oath during his February 2010 hearing that he had 
experienced continuous low back and skin disorder symptoms since 
service.  And he is competent, even as a layman, to make this 
proclamation  38 C.F.R. § 3.159(a)(2).  See also Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  Moreover, according to the holding 
in Justus, his lay hearing testimony concerning this is presumed 
credible, albeit even if just for the limited purpose of 
determining whether there is new and material evidence.

As already explained, establishing continuity of symptomatology 
under 38 C.F.R. § 3.303(b) is an alternative method of satisfying 
the second and third Shedden requirements to establish the 
required linkage between any current disability and a relevant 
disease or injury in service.

So the claims for service connection for low back and skin 
disorders are reopened.  However, rather than immediately 
readjudicating these claims on their underlying merits, the Board 
instead is remanding these claims for an examination and opinion 
regarding the etiology of these disorders - and specifically in 
terms of whether they are attributable to the Veteran's military 
service or date back to his service.  See 38 C.F.R. 
§ 3.159(c)(4)(iii), indicating this duty to assist did not arise 
until there was new and material evidence to reopen these claims.


ORDER

As there is new and material evidence, the petitions to reopen 
the claims for service connection for low back and skin disorders 
are granted, subject to the further development of these claims 
on remand.


REMAND

Ultimately, the Veteran is trying to establish his entitlement to 
service connection for low back and skin disorders, and for PTSD.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must 
provide a medical examination in a service-connection claim when 
there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  
See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 
38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of 
a disability or symptoms of a disability, but does not require 
competent evidence of a nexus, only that the evidence indicates 
an association between the disability and service or another 
service-connected disability.  See Waters v. Shinseki, 601 F.3d 
1274 (Fed. Cir. 2010).

The Veteran's service treatment records (STRs) indicate he was 
seen in November 1974, January 1975 and March 1975 for complaints 
of low back pain and resultantly received a diagnosis of low back 
muscle strain.  He has reported experiencing continuous low back 
pain since service with an increase in severity of his symptoms 
during the 1990s.  He has current diagnoses of degenerative joint 
disease (DJD) and degenerative disc disease (DDD) of his lumbar 
spine.

The Veteran's STRs also show treatment for acne comedones and 
seborrheic dermatitis in November 1974.  As well, he had 
treatment for PFB in June 1975 with shaving profiles for same in 
June 1975, August 1975, October 1975, November 1975, February 
1976, and March 1976.  He also had treatment for a 
perirectal abscess in September 1975 and treatment for contact 
dermatitis of his left upper eyelid in May 1976.  He has reported 
intermittent swollen sores and open skin lesions throughout his 
body since service.  He raised a new theory of entitlement since 
initially filing this claim - that his skin condition is due to 
Agent Orange exposure.  However, his military personnel records 
do not show service in the Republic of Vietnam or any other 
foreign service.  Nor is there any indication he served in any 
other area outside of Vietnam where herbicides like the dioxin in 
Agent Orange were used.  But there still remains the possibility 
that his skin disorders in service have persisted since service, 
so as to in turn warrant granting service connection on a direct, 
rather than presumptive, basis.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 
(1999).

Regarding the claim for PTSD, the Veteran has the required 
diagnosis of this condition, which, according to the holding in 
Cohen v. Brown, 10 Vet. App. 128 (1997), is presumably in 
accordance with the DSM-IV criteria, both in terms of the 
adequacy and sufficiency of the stressors claimed.  This 
diagnosis was made based on reports of nightmares of loading 
ammunition and picking up body parts and brains.  His military 
personnel records do not show combat or any foreign service.  But 
he has claimed additionally to have been held at gunpoint 
my numerous other servicemembers during his military service.

So opinions are needed concerning all of these claims, including 
specifically in terms of any potential relationship or 
correlation between current diagnoses and symptoms, diagnoses or 
events in service.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a medical 
examination to determine the etiology of his 
low back disorder.  

In particular, the examiner should opine on 
the likelihood (very likely, as likely as 
not, or unlikely) the currently diagnosed 
disability - including DJD and DDD, either:  
(1) initially manifested during the Veteran's 
military service from August 1974 to July 
1976; or (2) regarding the DJD, i.e., 
arthritis, alternatively manifested within 
the one-year presumptive period following his 
service, so prior to July 1977; or (3) is 
otherwise related or attributable to his 
service, including to any injury he may have 
sustained.



The examiner should specifically state 
whether any currently diagnosed low back 
disability is related to service, including 
any treatment/complaints/diagnoses 
in service.  In this regard, the examiner 
should note the treatment and evaluation the 
Veteran received in service concerning his 
complaints of low back pain in November 1974, 
January 1975, and March 1975.

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

2.  Also schedule the Veteran for a medical 
examination to determine the etiology of his 
skin disorder(s), including the PFB.  

In particular, the examiner should opine on 
the likelihood (very likely, as likely as 
not, or unlikely) the currently diagnosed 
disorder(s) either:  (1) initially manifested 
during the Veteran's military service from 
August 1974 to July 1976 or (2) is otherwise 
related or attributable to his service, 
including to any relevant disease or injury 
in service.

To this end, the examiner should specifically 
state whether any currently diagnosed skin 
disorder is related to any 
treatment/complaints/diagnoses in service.  
In this regard, the examiner should note the 
treatment and evaluation the Veteran received 
in service for acne comedones, seborrheic 
dermatitis, contact dermatitis, PFB, and a 
perirectal abscess.

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  

The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

3.  As well, schedule the Veteran for a 
mental status evaluation to determine the 
etiology of his PTSD.  

In particular, the examiner should opine on 
the likelihood (very likely, as likely as 
not, or unlikely) this disorder is due to a 
stressor during the Veteran's military 
service.

To this end, the examiner should remain 
mindful of the recent changes to the PTSD 
regulation, 38 C.F.R. § 3.304(f), regarding 
the type and amount of evidence needed to 
substantiate an alleged stressor.  But these 
changes do not apply to claims predicated on 
events in combat, while a prisoner of war, or 
if involving personal or sexual assault 
because there already were (and continue to 
be) subparts of this regulation addressing 
those types of claims.  So only to the extent 
the Veteran's claim falls within the purview 
of the more recent changes, such as regarding 
fear of hostile military or terrorist 
activity, should these more recent changes be 
considered.  75 Fed. Reg. 39843 (July 13, 
2010).  

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  

The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

*For each of these examinations, the Veteran 
is hereby advised that his failure to report 
for these examinations, without good cause, 
may have adverse consequences on these 
pending claims.

4.  Then readjudicate the claims for a low 
back disorder, a skin disorder, and PTSD in 
light of the additional evidence.  If these 
claims are not granted to the Veteran's 
satisfaction, send him and his representative 
a SSOC and give them an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further consideration of these 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning these claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


